Action to recover damages for personal injuries sustained by plaintiff as the result of falling on an alleged defective sidewalk. Order of the Dutchess County Court which granted plaintiff’s motion, and struck out the answer of the defendant and denied defendant’s cross motion to implead certain additional parties by a cross complaint, reversed upon the law and the facts, with ten dollars costs and disbursements, the plaintiff’s motion denied, without costs, and the motion of the defendant to implead such additional parties granted. (Branch v. Town of Eastchester, 258 App. Div. 727; Moody v. Green, 265 App. Div. 940.) Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.